Title: To George Washington from Daniel Byrnes, 17 January 1793
From: Byrnes, Daniel
To: Washington, George



Esteemed Friend George Washington
New Winsor [N.Y.]1 month 17th 1793

I have Some matters of Concern to me which I wish very Respectfully to Lay before thee for thy Consideration in the year 1777 I was owner of and Lived at them Mills in the State of Dallaware on the Side of white Clay Creek abought two Miles north of Christiana Bridge at the time the English Army Lay betwen my Mills and the head of Elk and the American Army Some of them on the Hill by white Clay Creek Bridge in Sight of my House & Mills and Some of them nearer to Newport. thus was I with my Famely Situated betwen the two Contending Armies and on the 7th Day of the week Clement Biddle an officer as I Supose in thy Army Came to my House and informed me that General Woshington had Sent him to let me know that the wheat & Flour in my Mills must be Removed and told me that thou Said the English

Army wod be quite likly to Come that way and wod Distroy what I had but that thou wod take it and I Should be paid for it I Did then belive thou intended it as a favour to me as I was not Looked on as an Enemy to my Countery and therefore I Could Do no other thing but Submitt to thy orders accordingly he Sent that Day twenty Wagons and Load them with Wheat and Flour and next Day being first Day of the week came twenty more Wagons and Loaded (while I was at Meeting) with wheat and Flour the also that Day took Eight Large Cheese away which was put in the Mill to be out of the way of the Flies they Laft with Some of my young men Recipts for the Wheat & Flour but not for the Cheese they ware to Come again the Next Day being the Second Day of the week for more wheat & Flour as there was Some Still Lafft but that Day the English Army Crossed white Clay creek 2 or 3 miles above my Mills and thy Army moved away I Saw Clement Biddle that Day on Horse back he told me he wod pay me but the Army was moving and all Seemed in a hurry I Supose he had not time and want away with out paying after that time there was Much Difucalties with the Army I knew not whare to apply for pay and Did not apply any where but Some time after Tobias Rudulph who was my particuler Friend Call’d at my House and finding I was not paid told me if I wod Give him the Recipts he wod Get the Money for me accordingly I gave him the Recipts and he applied Several times but Could not obtain it untill the fore part of the year 1779 and then Owen Biddle who Lives in Philadelphia paid Tobias Rudulph for the 1151 Bushels of wheat @ 8/6 pr Bushel Contanental Dollars Some time after that he got the pay in the Like money for the 81 Barrels of Superfine Flour from Some other pay master whose name I Do not Remember @ 22/6 pr hundred thus I was paid for 1151 Bushels of wheat which I had purchesed when money was Suposed to be good and had been Considerable time in my Mills for which I Gave 8/3 pr Bushel

          
            1151 Bushels of wheat @ 8/3 is
            474.15.9
          
          
            81 Barrels 162.0.0 Superfine Flour @ 22/6 pr Cnt
            182. 5.0
          
          
            81 Casks @ 2/ the Common price in hard money
            8. 2.0
          
          
            
            £665. 2.9
          
          
            the money when paid was at Least 10 for 1 which is in hard money ondly
            63.10.3
          
          
            
            Ballence £601.12.6
          
          
          
            and wheat was then abought £10 pr Bushel
            
          
          
            So that the whole money when paid would have purchesed abought 60 or 70 Bushels of wheat besides 8 Cheeses wod have waighed at Least 160 lb. @ 6d
            4. 0.0
          
          
            So the Scale wod make the Ballence
            £605.12.6
          
          
            which is Less then it aught to be in Justice Intrust on the Ballence from the 7th month 1777 to the 7th month 1792 being 15 years @ 6 pr cent is
            544.14.0
          
          
            
            £1150. 6.6
          
        
I cannot be cartain abought the wt of the Flour as I Do not know that it was weighed but 2.00 Nt Used to be abought the wt of Barrels
the above is nearly I belive a true Represantation of the Case in which I have been a very great Sufferer for had the money been paid when the property was taken as it was proposd to be I Could have Replacd the wheat at the price given I am now at a Loss to know how to Get Justice Don me by any other way but applying to thee as thou was the Man that ordered my propperty taken I Supose thy influence with Congress wod Do much in my favour I belive no man Can think it Right that one man Should Suffer So much by the publick the Army had my property to Live upon and I think the States aught in Justice to pay me a Reasonable price for it I have not Run hastily as many others have but have waited with patience untill I Supose the United States are able to Do me Justice without feeling it I am now in an advanced Age not far Short of Seventy my Losses Last war beside the above was So great that I was under a necessaty to Sell them Mills at white Clay Creek and have Sence purchesed Governer Clintons mills by New Winsor which I have put in Good order but I have not money Suficient to Carry them on and if I Could have Justice Don me in this matter I belive it wod Set me above the World once more but Considering my poverty and thy Exalted Station I assure thee it is not pleasent to me to Trouble thee with this affair but beliving thou art a man of Sencable feeling for those that Suffer and that thy influence wod be of Singuler Service to obtain Justice for me and I Desire nothing but Justice and if thou will be So kind as to Do Some thing for me in this affair in the way thou may think best it will be by me GreatfuUy acknowledged

and Let me know thy mind by a Line Directed to the Care of Robert Bowne in Newyork as my Son Lives with him it will Soon be Sent to me if thou Should want any farther information Clement Biddle Can give thee Some. in hopes that the above Communication will not be Disagreable to thee I Remain as I have ever been Sence I knew thy Corrector [character] thy Respectfull Friend and well wisher

Daniel Byrnes

